Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00755-CV

  Roger L. GRAHAM, John B. Graham, John Regmund, Glenn Regmund, Wilma Regmund,
 Raellen Regmund Mattingly, Rayanne Regmund Chesser, Albert O. Menn, and Irene C. Menn,
                                      Appellants

                                              v.

  George J. PROCHASKA, Jr., Patricia Prochaska Holland, Jeanette Prochaska Mazza, Dawn
       Prochaska Snyder, Frederick James Prochaska, II, and Rebecca Prochaska Willis,
                                        Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-02-00023-CVK
                        Honorable Donna S. Rayes, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees, George J. Prochaska, Jr., Patricia Prochaska Holland,
Jeanette Prochaska Mazza, Dawn Prochaska Snyder, Frederick James Prochaska, II, and Rebecca
Prochaska Willis, recover their costs of this appeal from appellants, Roger L. Graham, John B.
Graham, John Regmund, Glenn Regmund, Wilma Regmund, Raellen Regmund Mattingly,
Rayanne Regmund Chesser, Albert O. Menn, and Irene C. Menn.

       SIGNED December 31, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice